In these causes there is nothing in the records shewing that any appeal was prayed or granted from the original judgments rendered by the justice, except the recital in the appeal bond. We have several times decided that to give jurisdiction to the county court it must appear by the justice’s return, that he granted the appeal at the proper time, and that the bond will not be received as evidence of the fact. It recites the fact of the appeal, previously granted, may he spurious or filed when the other party has no knowledge thereof. Neither the county or circuit court had jurisdiction of these causes. The judgments must be reversed — and .the costs of this court he adjudged against the defendants in error. The circuit court not having had jurisdiction, no costs can he awarded as having accrued in that court; the causes there ought merely to have been stricken from the docket. A procedendo will go to the justice.